         Case 5:20-cv-01188-AMG Document 8 Filed 05/03/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


 LACIE WALLACE,            )
                           )
    Plaintiff,             )
                           )
 -vs-                      )                      Case No. CIV-20-1188-AMG
                           )
 ANDREW SAUL, COMMISSIONER )
 OF SOCIAL SECURITY,       )
                           )
    Defendant.             )

                                       ORDER

       Before the court is Magistrate Judge Amanda Maxfield Green’s Report and
Recommendation of April 16, 2021. Doc. no. 6. The Report recommends the court
dismiss this social security action without prejudice. As explained in the Report, the
magistrate judge found that plaintiff’s failure to comply with the court’s orders
regarding plaintiff’s application for in forma pauperis status or payment of the filing
fee (see orders at doc. nos. 3, 5), combined with the court’s attempt to manage and
control its caseload, warranted dismissal of this action. Id. at 2.
      Plaintiff, who is represented by counsel, objects to the April 16, 2021 Report.
The objection states that plaintiff’s counsel’s office gave its “best efforts to obtain
information to augment plaintiff’s original Motion [the motion to proceed in forma
pauperis]” but “[t]hose attempts “were ultimately unsuccessful.” Doc. no. 7, p. 2.
The objection does not provide the missing financial information. It does not
provide an explanation for why the information could not be provided. And it does
not suggest when (or if) such information could ever be provided. The objection
           Case 5:20-cv-01188-AMG Document 8 Filed 05/03/21 Page 2 of 2




offers no persuasive reason for reconsidering or rejecting the Report’s
recommendation that this action be dismissed without prejudice.
        Additionally, the court notes that the current Report follows an earlier, related
Report and Recommendation by the magistrate judge dated December 30, 2017
(doc. no. 4), to which plaintiff did not object. With no objection having been filed,
the earlier Report was adopted by Judge Charles B. Goodwin, who directed plaintiff
to pay the filing fee within twenty-one days and stated that failure to pay the filing
fee within that period would be cause for dismissal. Doc. no. 5, p. 1.
        After careful consideration, plaintiff’s objection to the Report of April 16,
2021, is DENIED. The Report is ADOPTED. For the reasons stated in the Report,
this action is hereby DISMISSED without prejudice.
        IT IS SO ORDERED this 3rd day of May, 2021.




20-1188p003.docx




                                            2
